Citation Nr: 1724080	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable disability rating prior to October 21, 2015 and a disability rating greater than 40 percent beginning October 21, 2015 for peripheral vascular disease of the right lower extremity.

3.  Entitlement to an initial compensable disability rating prior to October 21, 2015 and a disability rating greater than 40 percent beginning October 21, 2015 for peripheral vascular disease of the left lower extremity.

4.  Entitlement to a 10 percent rating pursuant to 38 C.F.R. § 3.324 based upon multiple, noncompensable service-connected disabilities.

5.  Entitlement to service connection for hypertension to include as due to service-connected type II diabetes mellitus. 

6.  Entitlement to service connection for radiculopathy of the right lower extremity to include as due to service-connected type II diabetes mellitus. 

7.  Entitlement to service connection for radiculopathy of the left lower extremity to include as due to service-connected type II diabetes mellitus. 

8.  Entitlement to service connection for radiculopathy of the right upper extremity to include as due to service-connected type II diabetes mellitus. 

9.  Entitlement to service connection for radiculopathy of the left upper extremity to include as due to service-connected type II diabetes mellitus. 

10.  Entitlement to service connection for peripheral vascular disease of the right upper extremity claimed as a heart disease to include as due to service-connected type II diabetes mellitus. 

11.  Entitlement to service connection for peripheral vascular disease of the left upper extremity claimed as a heart disease to include as due to service-connected type II diabetes mellitus. 

12.  Entitlement to service connection for a heart disorder (other than hypertension) to include as due to service-connected type II diabetes mellitus. 

13.  Entitlement to service connection for a liver disorder to include as due to service-connected type II diabetes mellitus. 

14.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009, September 2011, and December 2011 rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office, in San Juan, the Commonwealth of Puerto Rico. 

Specifically, the February 2009 rating decision denied service connection for hypertension, radiculopathy of the four extremities, peripheral vascular disease, a heart disorder, and a liver disorder; and denied a TDIU.  

The September 2011 rating decision granted service connection for peripheral vascular disease of the lower extremities, assigning noncompensable disability ratings effective October 8, 2008 and denied a 10 percent rating pursuant to 38 C.F.R. § 3.324  based upon multiple, noncompensable service-connected disabilities.  Subsequently, an August 2016 rating decision increased the Veteran's disability ratings for peripheral vascular disease from noncompensable to 40 percent disabling for each extremity effective October 21, 2015.  

The December 2011 rating decision continued a 20 percent disability rating for the Veteran's service-connected diabetes mellitus.

This case was previously before the Board in July 2010 and August 2012, at which times it was remanded for further development.  Significantly, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the July 2010 and August 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Notably, the August 2012 remand includes the issues of entitlement to service connection for neuropathy of the four extremities.  Subsequently, by rating decision dated in August 2016, the RO granted service connection for peripheral neuropathy of the four extremities.  As such, these issues are no longer on appeal.  

With regard to the lower extremity peripheral vascular disease issues, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues of entitlement to higher rating for peripheral vascular disease of the lower extremities both prior to and beginning October 21, 2015 remain on appeal.

The issues of entitlement to higher initial ratings for peripheral vascular disease; entitlement to a 10 percent rating pursuant to 38 C.F.R. § 3.324 based upon multiple, noncompensable service-connected disabilities; entitlement to service connection for hypertension, a heart disorder other than hypertension, a liver disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II has manifested with the need for restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.

2.  The Veteran does not have a current diagnosis of radiculopathy of the right lower extremity.
3.  The Veteran does not have a current diagnosis of radiculopathy of the left lower extremity.

4.  The Veteran does not have a current diagnosis of radiculopathy of the right upper extremity.

5.  The Veteran does not have a current diagnosis of radiculopathy of the left upper extremity.

6.  The Veteran does not have a current diagnosis of peripheral vascular disease of the right upper extremity.

7.  The Veteran does not have a current diagnosis of peripheral vascular disease of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  The criteria for service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

5.  The criteria for service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

6.  The criteria for service connection for peripheral vascular disease of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

7.  The criteria for service connection for peripheral vascular disease of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

A review of the claims file shows that the Veteran was first diagnosed with diabetes in August 2008 and service connection for diabetes associated with herbicide exposure was granted in a February 2009 rating decision.  An initial noncompensable evaluation was assigned effective October 8, 2008.  The Veteran disagreed with this initial evaluation and perfected an appeal as to this decision but, when his disability rating for diabetes was increased to 20 percent effective February 9, 2009 by rating decision dated in March 2009, the Veteran withdrew his claim for a higher rating, also in March 2009.  

In connection with the Veteran's appeal for service connection for disabilities secondary to his diabetes, he was afforded a VA examination for his diabetes in November 2011 and, by rating decision dated in December 2011, the RO continued a 20 percent disability rating for the Veteran's diabetes.  The Veteran disagreed with the December 2011 rating decision and later perfected an appeal with regard to this decision.  The Board notes that the Veteran is also service connected for peripheral vascular disease of the lower extremities, peripheral neuropathy of the upper and lower extremities, gastroesophageal reflux disease (GERD), and erectile dysfunction secondary to his diabetes.  

The Veteran's service-connected diabetes is currently rated as 20 percent disabling under DC 7913.  Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

Evidence relevant to the current level of severity of the Veteran's diabetes includes VA examination reports dated in November 2011 and June 2016.  During the November 2011 VA examination it was noted that the Veteran treated his diabetes with prescribed oral hypoglycemic agents.  Significantly, it was noted that the Veteran was not on a managed or restricted diet and did not require injectable insulin.  The examiner also wrote that the Veteran did not require regulation of activities as part of medical management of his diabetes.  It was noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There were no episodes of ketoacidosis or hypoglycemia requiring hypoglycemic reactions in the past 12 months.  There was no progressive unintentional weight loss or strength loss attributable to the diabetes.  There were no other pertinent physical findings.  The examiner opined that the Veteran's diabetes did not impact his ability to work.  
	
During the June 2016 VA examination it was noted that the Veteran's diabetes mellitus was first diagnosed in 2008.  Treatment consisted of prescribed oral hypoglycemic agent.  Significantly, it was noted that the Veteran did not require regulation of activities as part of medical management of his diabetes.  It was noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There were no episodes of ketoacidosis or hypoglycemia requiring hypoglycemic reactions in the past 12 months.  There was no progressive unintentional weight loss or loss of strength attributable to the diabetes.  The examiner opined that the Veteran's diabetes did not impact his ability to work.  

Also of record is an undated letter from Dr. N.A.O. received by VA in October 2008  noting that the Veteran was being treated for diabetes mellitus, type II.  Significantly, this statement indicates that the Veteran is "poorly unemployable due to his multiple medical conditions."  

Moreover, the claims file also contains VA treatment records dated through August 2016 which show that the Veteran has been counseled to engage in regular exercise to improve his health.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met.  The criteria for a higher rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes is treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating. In fact, to the contrary, VA treatment records dated through August 2016 show that the Veteran has been counseled to engage in regular exercise to improve his health.  

The record also does not establish that the Veteran's disability most nearly approximates the other criteria associated with an increased rating under DC 7913.  Review of the VA treatment records also demonstrates that he has not visited his diabetic care provider twice a month.  In fact, both the November 2011 and June 2016 VA examination reports shows that he visited his VA diabetic care provider less than two times per month.  Therefore, the Veteran's diabetes does not most nearly approximate the criteria associated with a 60 or 100 percent evaluation under DC 7913.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913

The Board has considered the Veteran's lay statements regarding the severity of his diabetes.  While the Veteran is competent to report symptoms of his diabetes, he is not competent to identify a specific level of disability of his diabetes according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a higher disability rating for diabetes.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

With regard to the claimed radiculopathy, the Veteran's service treatment records are negative for radiculopathy.  The earliest indication of possible radiculopathy is an undated letter from Dr. N.A.O. received by VA in October 2008  noting that the Veteran was being treated for "numbness in legs."  Significantly, this statement indicates that it is "more probable than not" that the Veteran's "conditions" are due to the Veteran's exposure to herbicides during his military service.  In connection with his claim, the Veteran was afforded VA examinations in June 2011 and October 2015.  Both of these examinations are negative for a diagnosis of radiculopathy.  Significantly, the October 2015 VA examiner wrote that the Veteran did not have either upper or lower radiculopathy and that the Veteran, instead, had bilateral carpal tunnel syndrome (which was not related to a service-connected disability) and peripheral neuropathy of the upper and lower extremities (for which service connection is already in effect).  

With regard to the claimed upper extremity peripheral vascular disease, the Veteran's service treatment records are negative for peripheral vascular disease.  The earliest indication of possible upper extremity peripheral vascular disease is an undated letter from Dr. N.A.O. received by VA in October 2008  noting that the Veteran was being treated for "peripheral vascular disease."  Significantly, this statement indicates that it is "more probable than not" that the Veteran's "conditions" are due to the Veteran's exposure to herbicides during his military service.  In connection with his claim, the Veteran was afforded VA examinations in June 2011 and October 2015.  While both of these examinations show peripheral vascular disease of the lower extremities (for which service connection is already in effect), they are negative for a diagnosis of peripheral vascular disease of the upper extremities.  Significantly, the Veteran is separately service-connected for  peripheral neuropathy of the upper extremities  which may account for any symptomatology of the upper extremities.  

The Board notes that the radiculopathy and upper extremity peripheral vascular disease issues were last adjudicated by the AOJ in an August 2016 supplemental statement of the case (SSOC).  Subsequently, the Veteran was afforded additional VA artery/vein and neurological examinations in October 2016.  While these examinations have not yet been considered by the AOJ with regard to the radiculopathy and upper extremity peripheral vascular disease issues, the Board notes that the October 2016 VA artery/vein examination was specific to the lower extremities and the October 2016 VA neurological examination was specific to the Veteran's service-connected peripheral neuropathy.  As such, these examination reports are not pertinent to the radiculopathy and/or upper extremity peripheral vascular disease issues decided herein.

In the absence of competent evidence of current radiculopathy of the extremities and/or peripheral vascular disease of the upper extremities, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating greater than 20 percent for diabetes mellitus, type II is denied. 

Service connection for radiculopathy of the right lower extremity is denied.

Service connection for radiculopathy of the left lower extremity is denied.

Service connection for radiculopathy of the right upper extremity is denied.

Service connection for radiculopathy of the left upper extremity is denied.

Service connection for peripheral vascular disease of the right upper extremity is denied.

Service connection for peripheral vascular disease of the left upper extremity is denied.



REMAND

	Lower extremity peripheral vascular disease and 38 C.F.R. § 3.324

With regard to the lower extremity peripheral vascular disease and 38 C.F.R. § 3.324 issues, the Board notes that these issues were remanded by the Board with instructions for the AOJ to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Unfortunately, the AOJ never issued an SOC with regard to these issues but, instead, included these issues in an August 2016 SSOC pertaining to 10 other appeal issues that have already been perfected.  As the AOJ failed to comply with the August 2012 remand instructions regarding these issues and it is unclear whether the Veteran wishes to continue has appeal regarding these issues, they are remanded for the issuance of an SOC.  

	Hypertension

With regard to the hypertension issue, the Veteran's service treatment records are negative for hypertension.  The earliest indication of hypertension is a November 2008 VA diabetes examination report noting an onset of hypertension in 2006.  Also of record is an undated letter from Dr. N.A.O. received by VA in October 2008  noting that the Veteran was being treated for "uncontrolled high blood pressure."  Significantly, this statement indicates that it is "more probable than not" that the Veteran's "conditions" are due to the Veteran's exposure to herbicides during his military service.  

The Veteran submitted a claim for service connection for several disabilities, including diabetes and hypertension (claimed as secondary to his diabetes), in October 2008.  In connection with his claims, he was afforded a VA diabetes examination in November 2008.  This examination report shows an onset of diabetes in August 2008.  As above, this report shows that the Veteran was first diagnosed with hypertension in 2006.  Significantly, the examiner opined that the Veteran's hypertension was not a complication of his diabetes because it pre-existed the Veteran's diabetes diagnosis.  The examiner also opined that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes but did not provide a rationale for this opinion.   

The Veteran was afforded a VA hypertension examination in June 2011.  The examiner diagnosed arterial hypertension and opined that this was not related to the Veteran's service-connected diabetes because the Veteran's hypertension pre-dated his diabetes.    

In the August 2012 Board remand, it was noted that while the June 2011 VA examiner indicated that the Veteran's hypertension was not secondary to his diabetes as it pre-dated the diabetes, the examiner did not address whether the hypertension was aggravated by the service-connected diabetes.  Furthermore, the June 2011 VA examiner did not address whether the hypertension was the result of exposure to chemical dioxins as was directed in the July 2010 Board remand.  As such, the Board remanded the claim for a new VA hypertension examination, requesting that the examiner answer the questions posed above. 

The Veteran was afforded a second VA hypertension examination in October 2015.  This examination report shows a diagnosis of hypertension beginning in 2009.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active service.  The rationale for this opinion was that the Veteran's hypertension was first diagnosed in 2009.  The examiner also opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The rationale for this opinion was that no microalbumin was present.  Finally, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) aggravated by the Veteran's service-connected diabetes mellitus.  The rationale for this opinion was that there was no evidence of microalbuminuria.  

The Veteran was afforded a third VA hypertension examination in October 2016.  This examination report also shows a diagnosis of hypertension beginning in 2009.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The rationale for this opinion was that even though hypertension could be found clinically in the presence of microalbuminuria, there was no evidence of microalbuminuria from 2008 to the present.

Unfortunately, the hypertension issue was last adjudicated in an August 2016 SSOC and the October 2016 VA examination/opinion (while very similar to the October 2015 VA examination/opinion) has not yet been considered by the AOJ.  Furthermore, the October 2015/2016 VA opinions appear to be based on an inaccurate factual premise.  Specifically, the October 2015/2016 examiners opined that the Veteran's hypertension was not related to his military service because it was not diagnosed until 2009 and pre-dated the Veteran's diabetes diagnosis in 2008.  However, as above, the November 2008 VA examination shows that hypertension was first diagnosed in 2006.  Furthermore, neither the October 2015 nor the October 2016 VA examiner addressed whether the hypertension was the result of exposure to chemical dioxins as was directed in the July 2010 and August 2012 Board remands.  Finally, the rationale regarding microalbuminuria is confusing (especially considering the fact that the earliest post-service treatment records in the claims file are dated in 2008) and further clarification would be helpful to determine the significance of such a finding.  As such, an addendum opinion is required.

	Heart disorder (other than hypertension)

With regard to the heart disorder issue, the Veteran's service treatment records are negative for a heart disorder.  The earliest indication of a heart disorder is an undated letter from Dr. N.A.O. received by VA in October 2008  noting that the Veteran was being treated for "uncontrolled high blood pressure" and "atherosclerotic problems."  Significantly, this statement indicates that it is "more probable than not" that the Veteran's "conditions" are due to the Veteran's exposure to herbicides during his military service.  

The Veteran submitted a claim for service connection for a heart disorder secondary to his diabetes in October 2008.  In connection with this claim, he was afforded a VA heart examination in June 2011.  The examiner diagnosed arterial hypertension but also noted an impression of atherosclerosis.  The examiner opined that a heart disorder was not caused by or the result of the Veteran's service-connected diabetes mellitus and/or exposure to chemical dioxins.  Significantly, it was noted that the Veteran did not have a heart condition other than hypertension.

In the August 2012 Board remand, it was noted that the June 2011 VA examiner's finding of no heart condition other than hypertension appeared to be contradicted by the statement from Dr. N.A.O. as well as the findings of the June 2011 VA examination itself.  Significantly, the June 2011 VA examination showed an impression of atherosclerosis.  As such, the Board remanded the claim for a new VA cardiovascular examination, requesting that the examiner reconcile the findings regarding atherosclerotic symptoms, with the determination of the June 2011 VA examiner which concluded that there was no such disability. 

The Veteran was afforded a second VA heart examination in October 2015.  This examination report also shows that the Veteran has never been diagnosed with a heart condition other than hypertension.  Unfortunately, the examiner did not reconcile the findings regarding atherosclerotic symptoms, with the determination of the June 2011 VA examiner which concluded that there was no such disability, as directed in the August 2012 Board remand.  As such, an addendum opinion is required.

	Liver Disorder

With regard to the liver disorder issue, the Veteran's service treatment records are negative for a liver disorder.  The earliest indication of a liver disorder is an undated letter from Dr. N.A.O. received by VA in October 2008  noting that the Veteran was being treated for fatty liver and liver disease.  Significantly, this statement indicates that it is "more probable than not" that the Veteran's "conditions" are due to the Veteran's exposure to herbicides during his military service.  

The Veteran submitted a claim for service connection for a liver disorder secondary to his diabetes in October 2008.  In connection with this claim, he was afforded a VA examination in June 2011.  While the June 2011 VA examiner specifically found that the Veteran did not have a "liver disability," and that he had no symptoms on examination, it was also acknowledged that there was evidence of fatty liver with an onset of 1990.  Specifically, it was noted that fatty liver had been present for many years, even before diabetes mellitus was diagnosed.  The examiner wrote that the Veteran did not have a "liver disability" and that the Veteran's "fatty liver" was present for many years prior to his diagnosis of diabetes in 2008.  It was noted that the Veteran had no symptoms pertaining to the liver and, therefore, it was not related to or secondary to the Veteran's service-connected diabetes mellitus and/or exposure to the chemical, dioxin.  The examiner also noted that the Veteran was considered obese and acknowledged drinking beer on a weekly basis, which, according to the examiner were both elements associated with fatty liver.    

In the August 2012 Board remand, it was noted that the June 2011 VA examiner's finding of no liver condition appeared to be contradicted by the statement from Dr. N.A.O. as well as the findings of the June 2011 VA examination itself (which noted findings of fatty liver).  As such, the Board remanded the claim for a new VA liver examination, requesting that the examiner reconcile the findings regarding fatty liver, with the determination of the June 2011 VA examiner which concluded that there was no such disability. 

The Veteran was afforded a second VA liver examination in October 2015.  This examination report shows a diagnosis of fatty liver pursuant to a 2009 abdominal ultrasound.  It was also noted that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver disease.  The examiner opined that it was less likely than not (less than 50 percent probability) that fatty infiltrate and/or hepatocellular disease was caused by the claimed in-service injury, event, or illness. The rationale for this opinion was that fatty liver was diagnosed by abdominal sonogram in 2009.  The examiner also opined that it was less likely than not (less than 50 percent probability) that fatty infiltrate and/or hepatocellular disease was caused by the Veteran's service-connected diabetes as fatty liver disease occurred when the liver had trouble breaking down fats, causing fat to build up in the liver tissue.  The examiner also opined that the Veteran's fatty liver was not aggravated by his service-connected diabetes mellitus.  Significantly, it was noted that there was no indication of any complication of the Veteran's fatty liver.  It was also noted that fatty liver disease is common and, for most people, causes no signs, symptoms, or complications.  

Unfortunately, the October 2015 VA liver examiner's appears to be based on an inaccurate factual premise.  Specifically, the examiner opined that the Veteran's fatty liver was not related to his military service because it was not diagnosed until 2009.  However, the June 2011 VA examiner acknowledged that there was evidence of fatty liver with an onset of 1990.  Specifically, it was noted that fatty liver had been present for many years, even before diabetes mellitus was diagnosed.  As such, an addendum opinion is required.

	TDIU

With regard to the TDIU issue, as resolution of the service connection claims may affect the outcome of the Veteran's TDIU claim, the Board finds that these claims are inextricably intertwined.  Therefore, the Board will defer adjudication of the TDIU claim until after the development deemed necessary for the service connection claims has been completed. 

	All Issues

Finally, as was noted in the August 2012 Board remand, the Veteran has reported receiving treatment from two private clinicians, Dr. J.G. and Dr. N.A.O.  Pursuant to the August 2012 Board remand, the AOJ sent a letter to the Veteran in November 2014 requesting that he submit a completed authorization form so that VA can obtain these records.  Unfortunately, he did not respond to this request.  Nevertheless, as a remand is already necessary in the instant case, the Board finds he should be provided with another opportunity to provide such a release.  

Furthermore, the most recent VA treatment records in the claims file are dated in August 2016.  As it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2016 to the present.   


Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue to the Veteran an SOC as to his claims of entitlement initial compensable disability ratings prior to October 21, 2015 and disability ratings greater than 40 percent beginning October 21, 2015 for peripheral vascular disease of each lower extremity and a 10 percent pursuant to 38 C.F.R. § 3.324  rating based upon multiple, noncompensable service-connected disabilities.  The AOJ should advise him of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to these matters, should the case be returned to the Board for further consideration.

2. The AOJ should obtain the names and addresses of all medical care providers who have treated the Veteran for the claimed disorders since discharge from service.  He should specifically be asked to provide or authorize for the release of records from Dr. J.G. and Dr. N.A.O. 

After securing any necessary release, the AOJ should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3. Obtain VA treatment records dated since August 2016.

4. Obtain an addendum opinion from the VA examiner who provided the October 2015 opinion regarding the claimed cardiovascular disorders, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's cardiovascular disorders.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination. 

Heart Disorder
The examiner should reconcile the atherosclerotic symptoms and the impression of atherosclerosis, with the determinations of the June 2011 and October 2015 VA examinations which concluded that there was no heart disorder.  The examiner must specifically state whether the Veteran does or does not have a heart disorder (other than hypertension) and fully explain the bases for the conclusions.

If the examiner determines that the Veteran does have a heart disorder (other than hypertension), the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability began in or is otherwise the result of the Veteran's military service, to include as a result of presumed exposure to herbicides.  A complete rationale for the opinion must be provided.

The examiner should also address whether any heart disorder was at least as likely as not due to or caused by the service-connected diabetes mellitus. A complete rationale for the opinion must be provided.

The examiner should also address whether any heart disorder is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

Hypertension
With regard to hypertension, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that hypertension (which appears to have been diagnosed in 2006, not 2009 as was stated in the October 2015 VA examination report) began in or is otherwise the result of the Veteran's military service, to include as a result of presumed exposure to herbicides, or was manifested within one year of his discharge from service.  If hypertension was manifested within one year of discharge, what was the severity thereof.  A complete rationale for the opinion must be provided.

The examiner should also address whether hypertension was at least as likely as not due to or caused by the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided (to include a detailed discussion as to the significance of microalbuminuria readings and what these readings reflect).  

The examiner should also address whether hypertension is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

5. Obtain an addendum opinion from the VA examiner who provided the October 2015 opinion regarding the claimed liver disorder, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's cardiovascular disorders. The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.

The examiner's attention is directed to the test results on examination in June 2011, which included an impression of fatty infiltrate and/or hepatocellular disease. 

The examiner should express an opinion as to whether the fatty infiltrate and/or hepatocellular disease (which appears to have been diagnosed in 1990, not 2009 as was stated in the October 2015 VA examination report) at least as likely as not (50 percent or greater likelihood) began in or is otherwise the result of the Veteran's military service, to include presumed exposure to herbicides therein.  A complete rationale for the opinion must be provided.

The examiner should also address whether the fatty infiltrate and/or hepatocellular disease is at least as likely as not due to or caused by the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

The examiner should also address whether the fatty infiltrate and/or hepatocellular disease is at least as likely as not aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's fatty infiltrate and/or hepatocellular disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

6. After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in August 2016, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


